In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-099 CV

____________________


ELIJAH W. RATCLIFF, Appellant


V.


LHR, INC., Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. CIV 22,975




MEMORANDUM OPINION
	On March 1, 2007, the Court notified the parties that the appeal appeared to be
interlocutory because the order did not dispose of all of the claims in controversy.  The
appellant filed a response but did not identify any grounds for exercise of appellate
jurisdiction in this case.  The appellee contends the order being appealed is interlocutory and
not appealable at this time.  
	The Court finds no final judgment has issued.  Subject to certain statutory exceptions
not applicable in this case, only final judgments are appealable.  Tex. Civ. Prac. & Rem.
Code Ann. §§ 51.012, 51.014 (Vernon 1997 & Supp. 2006).  Accordingly, we hold the
jurisdiction over this case is still vested in the trial court.  The appeal is dismissed for want
of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

 
							_____________________________
								STEVE McKEITHEN
								         Chief Justice

Opinion Delivered March 22, 2007
Before McKeithen, C.J., Kreger and Horton, JJ.